In an action, inter alia, to declare a deed made by plaintiffs’ testator to be a forgery, plaintiffs appeal from an order-judgment of the Supreme Court, Orange County, dated May 6, 1974, which is in favor of defendant, after a nonjury trial. Order-judgment affirmed, with costs. Even if the Trial Justice’s statement that plaintiffs had the burden of establishing the validity of the releases in issue were to be deemed erroneous, upon the proof adduced we find that defendant did in fact prove the validity by a fair preponderance of the credible evidence. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.